El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
El apelante Cleofe Machado fué acusado por un delito de. homicidio voluntario en la persona de Juan Barreto y condenado a sufrir prisión por año y medio contra cuyo fallo apeló.
*43Cleofe Machado era cuñado de Juan Barreto y pocos días antes de la muerte hubo un disgusto grave entre Machado y su suegra, a quien pegó según algún testigo. Aparece- que ese disgusto creó una situación crítica entre Machado y los familiares de su suegra.
De la prueba del fiscal aparece que Cleofe Machado es-taba hablando con Emilio de la Rosa en la calle cerca de un cafetín en el momento en que llegó Juan Barreto al sitio y resultó su muerte por tres disparos de revólver hechos por Machado. La teoría de la defensa de Machado es que mató en legítima defensa, y cuando presentó como testigo-a Emilio de la Rosa surgió el incidente que copiamos de la trans-cripción :
“Antes de empezar el examen de este testigo, el abogado defensor expone que desea llamar la atención de la corte y de los señores del jurado hacia la importancia del testigo Emilio de la Rosa, quien, según manifestaciones de los testigos que han desfilado por la sala, era el que se encontraba con Cleofe Machado momentos antes del suceso; por lo cual solicitaba del jurado la más cuidadosa atención a las más mínimas palabras del testigo, a fin de que se pueda llegar a esclarecer la verdad de los hechos objeto del litigio.
“A tales manifestaciones el fiscal manifestó: ‘Y yo anuncio que este testigo es un perjuro y que he mandado a buscar al presidente del Gran Jurado pai’a que veáis lo que él declaró ante ellos.’ — En-tonces el abogado de la defensa, manifiesta: que al ocupar la silla de los testigos el Sr. Emilio de la Rosa, presentado por el fiscal al Gran Jurado en la investigación de este asunto, y que consta en la nota de los testigos examinados que tiene el fiscal para probar el caso; y como la defensa dijera que el Sr. de la Rosa es el testigo principal en este asunto por cuanto era él el único testigo que se encontraba presente cuando y antes del suceso, ya que todos los testigos admiten haber visto a Emilio de la Rosa con Cleofe Ma-chado, en y antes del suceso; el fiscal lanza la frase de que el tes-tigo es un 'perjuro y que ha ordenado viniese el presidente del Gran Jurado para impugnar la veracidad de dicho testigo y para 'proce-sarle por perjuro.”
Después el testigo declaró y cuando terminó, siendo el *44último de toda la prueba, el fiscal dijo: “que el marshal in-formaba que el Sr. Font, Presidente del Gran Jurado está en Mayagüez, y no se ha podido encontrar; que era un tes-tigo importante para él, pero en vista de no haber podido-’ hallarse, renunciaba a dicho testigo.”
Nada dijo la corte al jurado en sus instrucciones res-pecto al incidente ocurrido al presentarse a declarar el tes-tigo Emilio de la Eosa aunque en términos generales expresó que “las afirmaciones de los abogados o del fiscal en sus discursos, no constituyen evidencia en el caso y el jurado no puede nunca fundar un veredicto en esas afirmaciones.”
Uno de los motivos alegados por el apelante para soste-ner su recurso es, que la corte inferior cometió error al per-mitir que el fiscal hiciera las manifestaciones antes trans-critas con respecto al testigo Emilio de la Eosa. Creemos que se cometió el error alegado y que era perjudicial para el acusado.
Emilio de la Eosa era un testigo de importancia para el acusado en cuanto a si había matado en legítima defensa porque estaba conversando con Cleofe Machado cuando llegó al sitio Juan Barreto, quien según el testigo sacó un revól-ver y se dirigió sobre Machado en cuyo momento éste sacó su revólver, le disparó el primer tiro y se agarraron dispa-rando entonces Machado los otros dos tiros; y las mani-festaciones del fiscal tendían fuertemente a atacar su credi-bilidad ante el jurado, sin que puedan servirle de disculpa las palabras del defensor quien se limitó a pedir al jurado que prestara atención a lo que el testigo declarase porque era el que se encontraba con Machado momentos antes del suceso. Las palabras del fiscal trataron de sembrar la des-confianza en el jurado en cuanto al testigo y de coartar su libertad al declarar amenazándolo con procesarle, por per-jurio, y todo esto sin que el testigo hubiese hecho declara-ción alguna ante el jurado. La corte debió impedir las ma-nifestaciones dél fiscal y si no le fué posible debió llamar *45fuertemente la atención del jurado para que no las tuviera en cuenta al apreciar la credibilidad de dicbo testigo, con mayor razón cuanto que no se presentó evidencia alguna para atacar su credibilidad. De' Underhill Criminal Evidence, párrafo 215, copiamos lo siguiente:
“La credibilidad y peso de la evidencia compete al jurado ex-clusivamente. Toda observación judicial sobre el carácter personal de un testigo o la naturaleza, credibilidad o peso de su evidencia hedía durante el examen es impropia y motivo para una objeción. Es inmaterial el que la observación haya sido hecha inadvertidamente si el acusado ha sido perjudicado, aunque parece que el error puede ser subsanado mediante el pronto retiro y retractación de las pala-bras objetadas, o por una instrucción al jurado para desestimarlas.”
En vista ele la conclusión a que bemos llegado no consi-deraremos los otros motivos del recurso ya que se bace nece-saria la revocación de la sentencia apelada a fin de que se celebre un nuevo juicio.

Revocada la sentencia apelada y ordenado un nuevo juicio.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Hutcbison.
Los Jueces Asociados Sres. Wolf y Franco Soto no to-maron parte en la resolución de este caso.